DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Amendment filed on 12/02/2021.

Specification
3.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).


Claim Objections
4.	Claims 8, 11 and 12 are objected to because of the following informalities:  
In Claim 8, line 1, the phrase “The EMC test system according to claim 5” should be changed to -- The EMC test system according to claim 1 --.
In Claim 11, line 1, the phrase “The EMC test system according to claim 8” should be changed to -- The EMC test system according to claim 10 --.
In Claim 12, line 1, the phrase “The EMC test system according to claim 7” should be changed to -- The EMC test system according to claim 10 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 13 and 15, claims 13 and 15 claim both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In Ex part Lyell, 17 USPQ2d 1548 (Bd. Pat App. & Inter. 1990) and see MPEP 2173.05(p) section II.

 Claim Rejections - 35 USC § 101
7.	Claims 13 and 15 are rejected under 35 U.S.C. 101 based on the theory that the claims is directed to neither a “process” nor a “machine,” but rather embraces 

Allowable Subject Matter
8.	Claims 1-4 and 6-18 are allowed (if overcome the claim objections, the specification objection, the 112 rejection, and the 101 rejection above). 

9.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-18 are allowable because Nickel et al (US Patent No. 9,404,965) and Rossius (Pub. No.: US 2021/0194584), takes alone or in combination, fails to teach an EMC test chamber, wherein the DUT is positioned in the EMC test chamber, at least one measurement equipment positioned in the EMC test chamber, and communication means using light fidelity, LiFi, for transmitting and receiving control data by the measurement equipment, wherein the LiFi communication means comprise at least one transmitter and at least one receiver, and wherein the receiver of the LiFi communication means is positioned at or in the at least one measurement equipment and is used for receiving control data for controlling the measurement equipment.


Response to Arguments
10.	Applicant’s arguments with respect to claims 1-4 and 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                           Conclusion
11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272- 
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 
/HANH PHAN/Primary Examiner, Art Unit 2636